DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2 May 2022 have been fully considered but they are not persuasive. in particular, the applicant argues that the prior art do not disclose three distinct groups of pixels where two are activated in response to certain triggers. To this end, the applicant argues that Duelli and Shih direct to a color sensor and depth sensor combination, Lee directs to a vision and motion sensor. However, the claimed invention merely directs to having three different pixel groups which have different functions. In the case of the invention, the first group simply detects change in intensity, the second group simply detects amounts of light in a specific wavelength, and the third group simply detects an amount of light intensity. Since this is the case, the claimed invention directs to pixel groups that have these particular functions, which are taught by the combination of prior arts Shih (US 20090040356 A1), Duelli (US 10999524 B1), LEE (US 20170132794 A1), and KIM (US 20140009648 A1) when Kim specifies a pixel arrangement which provides an RGB sensor, depth sensor, and motion sensor in one pixel arrangement. Furthermore, the combination of prior arts direct to the claimed processor functions. In this way, while the applicant disagrees, the examiner considers the combination of Shih, Duelli, Lee, and Kim to teach the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5,7-9,15 rejected under 35 U.S.C. 103 as being unpatentable over Shih; Chu-Jung et al. (US 20090040356 A1) with Duelli; Markus Stefan et al. (US 10999524 B1) in view of LEE; Kyoobin et al. (US 20170132794 A1) in view of KIM; Tae Chan et al. (US 20140009648 A1)
Regarding claim 1, Shih teaches additionally, 
A system (Title, “digital photo frame and method for controlling same”) comprising: 
a first group (¶17 and Fig. 1-24, “infrared sensor24”) that detects a change in light intensity; (¶17, “detects infrared light”)
a second group (¶21, “camera 221”) that detects an amount of light (¶21, “camera 221 is configured to shoot instant images of an external object such as a human body”) in the selected wavelength range; (¶21, “instant images from the camera 221” in color) 
a processor (¶18, “counter 23” that generates a “control signal”) to: 
receive at least one event signal having a value that is based on the change in light intensity detected by the first pixel group; (¶16, “infrared sensor 24 is configured to detect infrared light within a predetermined range, generate a detecting signal according to detection results”) 
detect a first event when the value of at least one event signal; (¶17, “infrared sensor 24 detects infrared light having a wavelength in the range”)
activate, in response to detecting the first event, (¶17 and Fig. 1-17, “If the infrared sensor 24 detects infrared light having a wavelength in the range” of the human body radiated infrared light “with wavelengths in a range from about 9000 to 10000 nanometers”) the second pixel group. (¶17, “the infrared sensor 24 generates the first detecting signal and sends the first detecting signal to trigger the counter 23” which will power the “camera control circuit 22” which will control camera 221 to “shoot instant images of an external object”)
detect, while the second pixel group is activated, (¶21 while “ camera 221 is configured to shoot instant images of an external object”) that an object is within a predetermined range (¶21, “according to the outline or the color of the head parts, extract head images from the instant images” as head images) of the system based on an output of the second pixel group (¶21, “head detecting circuit 223 is configured to focus on the head parts of the instant images” based on the “instant images from the camera 221” with adjusted color and size)
	But does not explicitly teach the additional limitation, 
a light source that outputs light in a selected wavelength range; 
a first pixel group that asynchronously detects
a second pixel group 
a third pixel group that detects an amount of light intensity; and 
receive at least one event signal having a value that is based on the change in light intensity asynchronously detected 
detect a first event when the value of at least one event signal is greater than a threshold value;
activate, in response to detecting that the object is within the predetermined range, the third pixel group. 
	However, Duelli teaches additionally, 
a light source (10:12-26 and Fig. 2, “illuminators 222”) that outputs light in a selected wavelength range; (10:12-26 and Fig. 2, “illuminators 222” such as “infrared or near-infrared light, such as light with wavelengths ranging from approximately seven hundred to approximately one thousand nanometers (700-1000 nm)”)
a first pixel group (10:12-26 and Fig. 2, “depth sensors 220” which are single elements or a plurality of photoreceptors or photosensitive components arranged in an array) 
a second pixel group (10:12-26 and Fig. 2, “RGB sensors 224” which are single elements or a plurality of photoreceptors or photosensitive components arranged in an array)
detect a first event (14:46-67,15:1-19 and Fig. 3, determine if ”any retroreflective material is detected within the frames of the raw sensor data is determined, e.g., based on the number of observed corrupted pixels or supersaturated pixel sensors as compared to the predetermined threshold”) when the value of at least one event signal (14:46-67,15:1-19 and Fig. 3, “number of corrupted pixels determined at box 315 is compared to a predetermined threshold” which is when “a photoreceptor (or other pixel sensor) associated with a pixel may be deemed to be supersaturated”) is greater than a threshold value; (16:45-65, “the time-of-flight camera 410 senses retroreflective materials within its field of view, e.g., based on a non-negligent number of corrupted pixels therein, or where the number of corrupted pixels therein exceeds a predetermined threshold”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the digital photo control of Shih with the camera sensing of Duelli which identifies when an even occurs based on pixel counting which relates to an event. This technique would improve the system by providing a method to generate depth images or profiles of the field of view quickly and efficiently from each illumination. 
	But does not explicitly teach, 
a first pixel group that asynchronously detects
a third pixel group that detects an amount of light intensity; and 
receive at least one event signal having a value that is based on the change in light intensity asynchronously detected 
activate, in response to detecting that the object is within the predetermined range, the third pixel group. 
	However, Lee teaches additionally,
a first pixel group (¶50, “vision sensor 110”) that asynchronously detects a change in light intensity (¶50, “event-based vision sensor to asynchronously” detect light received from object 140 is changed)
receive at least one event signal having a value that is based on the change in light intensity asynchronously detected (¶50, vision sensor 110 may be “an event-based vision sensor to asynchronously generate an event signal in response to an event in which a light received from the object 140 is changed”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the digital photo control of Shih with the camera sensing of Duelli with the vision sensor of Lee which identifies changes in light to indicate events. This addition makes use of a dynamic vision sensor which can help in optimizing considering change amounts. 
But does not explicitly teach, 
a third pixel group that detects an amount of light intensity; and 
activate, in response to detecting that the object is within the predetermined range, the third pixel group. 
	However, Kim teaches additionally, 
		a first pixel group (¶124 and Fig. 8B, “motion sensor pixel M” group) 
a second pixel group (¶124 and Fig. 8B, “depth sensor pixels Z”)
		a third pixel group (¶124 and Fig. 8B, “RGB color sensor pixels R, G, and B”)
a third pixel group (¶195, “color sensor pixel C”) that detects an amount of light intensity; and (¶195,85, Fig. 25 and 26, “control logic 120 may enable a color sensor pixel C” based on the mode selection signal MSEL in operation S10 which there will be a “pixel signal output from a color sensor C”)
activate, in response to detecting that the object is within the predetermined range, (¶198,66, and 62, “control logic 120 may enable a motion sensor pixel M by default, based on the mode selection signal MSEL in operation S20” based on “mode selection signal MSEL based on the processed image data IDATA'” with embedded “depth information”) the third pixel group. (¶200,195, fig. 25 and 26, enable “color sensor pixel C” according to “mode selection signal s24” after motion sensor pixel change as depicted in Fig. 26)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the digital photo control of Shih with the camera sensing of Duelli with the vision sensor of Lee with the image sensor of Kim which enables color picture based on a motion signal. This arrangement helps minimize the power consumption while maintaining performance. 

Regarding claim 2, Shih with Duelli with Lee with Kim teach the limitation of claim 1, 
	Lee teaches additionally, 
wherein the change in light intensity is an instantaneous change in light intensity. (¶50, “light received from the object 140 is changed” indicating an “event signal”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the digital photo control of Shih with the camera sensing of Duelli with the vision sensor of Lee with the image sensor of Kim which identifies changes in light to indicate events. This addition makes use of a dynamic vision sensor which can help in optimizing considering change amounts. 

Regarding claim 3, Shih with Duelli with Lee with Kim teach the limitation of claim 2,
	But does not explicitly teach the additional limitation of claim 3,
	However, Kim teaches additionally, 
wherein the output of the second group includes a depth image, (¶62, “depth information in the processed image data IDATA’” from the “depth sensor pixel using a time-of-flight (TOF) method”) and wherein output of the third pixel group includes a color image. (¶78, “pixel array 110 includes a plurality of color sensor pixels C obtaining color image data of an object”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the digital photo control of Shih with the camera sensing of Duelli with the vision sensor of Lee with the image sensor of Kim which enables color picture based on a motion signal. This arrangement helps minimize the power consumption while maintaining performance. 

Regarding claim 4, Shih with Duelli with Lee with Kim teach the limitation of claim 3, 
	Kim teaches additionally,
a plurality of photoelectric conversion regions, (¶111 and Fig. 6, “pixel arrangement 110-3 illustrated in FIG. 6”) wherein at least two of the first, second, and third pixel groups share the plurality of photoelectric conversion regions. (¶111, “may include only color sensor pixels C or only motion sensor pixels M, in each column.  In other words, the motion sensor pixels M alternate with the color sensor pixels C in a row direction (i.e., in a horizontal direction)”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the digital photo control of Shih with the camera sensing of Duelli with the vision sensor of Lee with the image sensor of Kim which arranges pixels of a color sensor pixel and motion sensor pixels into columns. This arrangement helps minimize size of the image sensor while improving performance of the image sensor. 

Regarding claim 5, Shih with Duelli with Lee with Kim teach the limitation of claim 3, 
	Duelli teaches additionally, 
first pixel group includes event detection pixels, (5:14-41, “generate depth images using time-of-flight cameras” where “Retroreflective material may be detected within raw sensor data obtained by a time-of-flight camera that illuminates a scene using light at standard energies or power levels, and captures light that is reflected from the scene for standard exposure durations, where a predetermined number of photoreceptors or other pixel sensors are exceedingly saturated”)
Kim teaches additionally, 
wherein the second pixel group includes time of flight pixels, (¶62, “depth sensor pixel using a time-of-flight (TOF) method” which is a “plurality of motion sensor pixels M sensing the motion of the object”) and wherein the third pixel group includes image sensor pixels. (¶78, “plurality of color sensor pixels C obtaining color image data of an object”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the digital photo control of Shih with the camera sensing of Duelli with the vision sensor of Lee with the image sensor of Kim which arranges pixels of a color sensor pixel and motion sensor pixels into columns. This arrangement helps minimize size of the image sensor while improving performance of the image sensor. 

Regarding claim 7, Shih with Duelli with Lee with Kim teach the limitation of claim 3, 
	Shih teaches additionally, 
first pixel group (¶17 and Fig. 1-24, “infrared sensor24”) is disposed on a first sensor substrate, (¶17 and Fig. 1-24, “infrared sensor24” connected separately from the camera 221 to the digital photo frame as depicted in fig. 1) and wherein the second pixel group (¶21, “camera 221”) on a second sensor substrate. (¶21, “camera 221” connected separately from the infrared sensor 24 to the digital photo frame as depicted in fig. 1)
	Kim teaches additionally,
first pixel group (¶103 and Fig. 4-M, “motion sensor pixels M”) and the third pixel group (¶103 and Fig. 4-C, “Color sensor pixels C”) are disposed on a first sensor substrate, (¶103 and Fig. 4-110, “pixel array 110” which includes a pattern of color sensor pixels C and motion sensor pixels M as depicted in fig. 4), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the digital photo control of Shih with the camera sensing of Duelli with the vision sensor of Lee with the image sensor of Kim which arranges two sensor’s pixels into one array. This arrangement helps minimize size of the image sensor while improving performance of the image sensor.

Regarding claim 8, Shih with Duelli with Lee with Kim teach the limitation of claim 7, 
	Kim teaches additionally, 
pixels in the first pixel group are interspersed among pixels in the third pixel group. (¶103 and Fig. 4, “pixel array 110” which include “color sensor pixels C” and “motion senor pixels M” in a checkered pattern as depicted in Fig. 4) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the digital photo control of Shih with the camera sensing of Duelli with the vision sensor of Lee with the image sensor of Kim which arranges pixels in an intermingled pattern. This arrangement helps minimize size of the image sensor while improving performance of the image sensor.

Regarding claim 9, Shih with Duelli with Lee with Kim teach the limitation of claim 8, 
	Kim teaches additionally, 
the number of pixels in the first pixel group (¶78, and Fig. 8A, “plurality of color sensor pixels M”) is less than the number of pixels in the third pixel group. (¶78, and Fig. 8A, one color sensor pixels M arranged with the “plurality of motion sensor pixels C” similarly as depicted in Fig. 8A)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the digital photo control of Shih with the camera sensing of Duelli with the vision sensor of Lee with the image sensor of Kim which arranged the pixels of different pixel groups of three color pixels to one other sensor pixel. This arrangement helps minimize size of the image sensor while improving performance of the image sensor. 

Regarding claim 15, Shih with Duelli with Lee with Kim teach the limitation of claim 3, 
	Kim teaches additionally, 
a number pixels in the first51 SP376806US01; ID02319; 681OUSA-18pixel group (¶78, and Fig. 8A, “plurality of color sensor pixels M”) is less than a number of pixels in the third pixel group. (¶78, and Fig. 8A, one color sensor pixels M arranged with the “plurality of color sensor pixels C” which include R,G, and B pixels as depicted in Fig. 8A)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the digital photo control of Shih with the camera sensing of Duelli with the vision sensor of Lee with the image sensor of Kim which arranged the pixels of different pixel groups of three color pixels to one other sensor pixel. This arrangement helps minimize size of the image sensor while improving performance of the image sensor. 

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Shih; Chu-Jung et al. (US 20090040356 A1) with Duelli; Markus Stefan et al. (US 10999524 B1) in view of LEE; Kyoobin et al. (US 20170132794 A1) in view of KIM; Tae Chan et al. (US 20140009648 A1) in view of Taskar; Nikhil R. et al. (US 6674837 B1)
Regarding claim 16, Shih with Duelli with Lee with Kim teach the limitation of claim 3, 
Shih teaches additionally, 
object corresponds to a region of interest, (¶21, “shoot instant images of an external object such as a human body”)
	But does not explicitly teach the additional limitation of claim 16,
	However, Taskar teaches additionally 
and wherein the processor activates pixels of the third pixel group the region of interest while keeping pixels in the third pixel group not in the region of interest inactive. (5:37-48, “Simultaneously circuits 76, 78 will activate only the pixel 88 on sensor 72 that corresponds to the primary beam 90 that passed through object 86, scattered beams 92, 94 emanating from object 86 will not be detected by sensor 72 as the pixels on which scattered beams impinge are not activated”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the digital photo control of Shih with the camera sensing of Duelli with the vision sensor of Lee with the image sensor of Kim with the synchronization of Taskar which activates only pixels detecting the object. This helps in producing recordings of only the highly correlated signals. 

Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Shih; Chu-Jung et al. (US 20090040356 A1) with Duelli; Markus Stefan et al. (US 10999524 B1) in view of LEE; Kyoobin et al. (US 20170132794 A1) in view of KIM; Tae Chan et al. (US 20140009648 A1) in view of MORESTIN; Frederic et al. (US 20190213309 A1)
Regarding claim 19, it is the system claim similar to the combination of system claims 1, 2 dependent on claim 1, and 3 dependent on claim 2 most of the limitation of claim 19.
But does not explicitly disclose,
wherein, subsequent to activation of the plurality of time of flight sensors, the plurality of image sensor pixels are activated in in response to a distance signal from one or more of the plurality of time of flight sensor pixels.
However, Morestein teaches additionally,
wherein, subsequent to activation of the plurality of time of flight sensors, (¶84, “deactivate the first mode of the time of flight sensor 225 since user presence has been confirmed, and activate the RGB camera 240 for face detection”) the plurality of image sensor pixels are activated (¶84, “waking up or activating the RGB camera 240”) in in response to a distance signal (¶84, “activate the RGB camera 240 for face detection”) from one or more of the plurality of time of flight sensor pixels. (¶84, “Upon the presence detection from the time of flight sensor 225” since user presence has been confirmed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the digital photo control of Shih with the camera sensing of Duelli with the vision sensor of Lee with the image sensor of Kim with the ranging sensor of Morestin which detects a subject within range. This ranging can be compared to a threshold to determine if the subject is in a recognition distance. Refer to the rejection of claim 1, 2, and 3 to teach the limitation of claim 19. 

Claim 17,18,20 rejected under 35 U.S.C. 103 as being unpatentable over Shih; Chu-Jung et al. (US 20090040356 A1) with Duelli; Markus Stefan et al. (US 10999524 B1) in view of LEE; Kyoobin et al. (US 20170132794 A1) in view of KIM; Tae Chan et al. (US 20140009648 A1) in view of Stent; Simon A.I. (US 20200342303 A1)
Regarding claim 17, Shih with Duelli with Lee with Kim teach the limitation of claim 1, 
	But does not explicitly teach the additional limitation of claim 17,
	However, Stent teaches additionally, 
a neural network (¶20, “a trained neural network”) that issues an intrusion alert (¶20 , “capable of prediction a hazardous event, causing the output of an alert”) based on an analysis of an output of the third pixel group. (¶20, “predict occurrences of hazardous events from road-scene data which may include road-scene video data of hazardous events”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the digital photo control of Shih with the camera sensing of Duelli with the vision sensor of Lee with the image sensor of Kim with the neural network of Stent which is capable of issuing an alert. Such alarm raising responding to analyzed video data of hazardous events would provide assistance to a driver or influence autonomous controls. 

Regarding claim 18, Shih with Duelli with Lee with Kim with Stent teach the limitation of claim 1, 
	Stent further teaches, 
a second neural network (¶20, “a trained neural network”) that triggers the third pixel group (¶20, neural network capable of “identifying road-scenes where clips from one or more vehicle sensors may be configured to capture and record data about the road-scene”) based on an analysis of an output of the second pixel group. (¶20, “predict occurrences of hazardous events from road-scene data which may include road-scene video data of hazardous events”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the digital photo control of Shih with the camera sensing of Duelli with the vision sensor of Lee with the image sensor of Kim with the neural network of Stent which is capable of triggering a capture. Such controls responding to analyzed video data of hazardous events would provide assistance to a driver or influence autonomous controls. 

Regarding claim 20, it is similar to the combination of system claims 1, 2, depending on claim 1, 3, depending on claim 2, 16, depending on claim 3, and 17, depending on claim 16. Refer to the rejection of claims 1, 2, 3, 16, and 17 to teach the rejection of claim 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483